Citation Nr: 0810310	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  05-26 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1942 to 
October 1945.  His awards and decorations include the Combat 
Infantry Badge, a campaign medal with two Bronze Battle 
Stars, and the Purple Heart Medal.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2008, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

In March 2008, the Board granted the veteran's motion to 
advance this appeal on the Board's docket based on his 
advanced age.  38 U.S.C.A. § 7107(a) (West 2002); 38 C.F.R. § 
20.900(c) (2007).


FINDING OF FACT

The veteran is unable to obtain or maintain any form of 
substantially gainful employment due the combined effects of 
his service-connected disabilities.


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran has been provided 
all required notice and that the evidence currently of record 
is sufficient to substantiate the veteran's claim for a TDIU.  
Therefore, no further development with respect to the matter 
decided herein is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) or 38 C.F.R. § 3.159 (2007).

Legal Criteria

A TDIU may be granted where the schedular rating is less than 
total and the service-connected disabilities preclude the 
veteran from obtaining or maintaining substantially gainful 
employment consistent with his education and occupational 
experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability rated at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent.  38 C.F.R. § 4.16(a) (2007).

The central inquiry is, "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 
524, 529 (1993).  Neither nonservice-connected disabilities 
nor advancing age may be considered in the determination.  38 
C.F.R. §§ 3.341, 4.19 (2005); Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).

Analysis

In February 2008 hearing testimony, the veteran contended 
that his service-connected disabilities preclude him from 
sitting or standing for prolonged periods of time, and the 
medication he takes for pain, to include codeine, also 
affects his ability to work.  He states that his physicians 
have advised him to abstain from employment.

In October 1945 the veteran received a medical discharge due 
to injuries incurred during combat operations in Northern 
Europe in December 1944.  Service connection is currently in 
effect for paralysis of the right radial nerve and extensors 
and reflexes of all fingers of the right hand, with a 40 
percent rating assigned.  In addition, service connection is 
in effect for residuals of a gunshot wound of the left 
forearm, including a compound fracture of the left ulna and 
third metacarpal, with a 30 percent rating assigned.  The 
veteran is also service connected for scars (10 percent and 
noncompensable ratings), right hip disability (10 percent 
rating), left hip disability (10 percent rating), and 
bilateral hearing loss disability ( 10 percent rating).  The 
combined disability rating is 70 percent.

Thus, the veteran's current disability level satisfies the 
percentage rating requirements of 38 C.F.R. § 4.16(a).  The 
question that remains is whether his service-connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work that is more than marginal, 
which permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356, 359 (1991).

In December 2006, the veteran underwent VA examinations to 
assess the current nature and severity of his service- 
connected disabilities.  The examiner who assessed the 
veteran's hand, thumb and fingers determined that he had very 
little dexterity for twisting and writing.  He stated that 
this impairment does affect the veteran's activities of daily 
living.  The veteran's hip examination disclosed pain and 
stiffness that caused difficulty with stair climbing and 
exercise.  The veteran's hearing loss was described as mild 
to profound bilaterally in a December 2006 VA audiometry 
examination report.  

With respect to his education and employment history, the 
veteran had earned a high school diploma before he went in to 
the military at age 21.  The veteran drove trucks in the time 
period shortly before and also after his military service.  
He is currently unemployed, having passed his family 
agriculture business on to his sons in approximately 1982.

The question of employability must be looked at in a 
practical manner, and mere theoretical ability to engage in 
substantially gainful employment is not a sufficient basis to 
deny benefits.  The test is whether a particular job is 
realistically within the physical and mental capabilities of 
the claimant.  Moore, 1 Vet. App. at 358 citing Timmerman v. 
Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).

The veteran has been unemployed for more than 25 years.  He 
has a limited education and occupational background.  He has 
very significant impairment of both upper extremities and 
some impairment of both hips.  In the Board's opinion, the 
veteran's service-connected disabilities are sufficient to 
preclude the veteran from obtaining or maintaining any form 
of substantially gainful employment consistent with his 
education and employment background.  Accordingly, 
entitlement to a TDIU is in order.


ORDER

A total disability rating based on individual unemployability 
due to service-connected disabilities is granted, subject to 
the criteria applicable to the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


